DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 20, 24 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang (CN 107544518 A) or Fang et al. (CN 108475057 A)
Regarding claim 1, Liang discloses a computing system, comprising:
memory storing computer program  (see processor in figure 2) instructions for fusing  (data fusion module, abstract) a plurality trained original neural networks and performing classifications; and at least one processor (figure 2) configured to execute the computer program instructions, wherein the computing system is configured to:
receive output layer (see paragraph starting with anthropomorphic driving module) results and results from at least one hidden layer (see paragraph starting with anthropomorphic module) from each of a plurality of trained original neural networks,
perform classifications via a merging neural network (combining neural networks, see figures) based on the received output layer results and the results from the at least one hidden layer from each of the plurality of trained original neural networks, and
output results of the classifications; figures and text.
Regarding claim 4, wherein the at least one hidden layer is a last hidden layer of a respective trained original neural network; see figures and text.
Regarding claim 20, Liang discloses a computer program embodied on a non-transitory computer-readable medium, the program configured to cause at least one processor to:
perform classifications based on output layer (see  text with reference to figure 2) results and results from at least one hidden layer (see text with reference to figure 2)  from each of a plurality of trained original neural networks; and output results of the classifications.
Regarding claim 24, wherein the input layer of the merging neural network comprises a concatenation (combination)  of the output layers and last hidden layers of all of the original neural networks.
Regarding claim 38, Liang discloses a computer-implemented method, comprising:
performing classifications via a merging neural network (see figures) , by a computing system, based on output layer (text with reference to figure 2) results and the results from the at least one hidden layer (text with reference with figure 2) from each of the plurality of trained original neural networks for new data not used to train the
merging neural network or the plurality of trained original neural networks; and
outputting results of the classification, by the computing system; see figures.
Regarding the application of Fang et al, with reference to figure 6, Fang discloses merging (623) hidden layers (611-613)  output layer (622).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, 26-27, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN 107544518 A) in view of Wang (CN 107884475 A).
Liang discloses all the limitations as applied to claims 1, 4, 20, 24 and 38 above, but is silent as to shallow learning neural network (SLNN) and deep learning neural network (DLNN).
Wang teaches method of classification and diagnosis using DLNN (abstract) instead of the traditional SLNN (third paragraph from last).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liang by using deep learning neural networks to improve the stability, accuracy and reliability of the classification and fault diagnosis (see paragraph starting with “The beneficial effect of the invention is:”).
Claims 14-19, 25, 29, 31-35, 37, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Wang as applied to claims 7-10, 26-27, 36 and 42 above, and further in view of Wu et al. (US 2019/0073590 A1).
Liang in view of Wang is silent as to independently training neural networks.
Wu discloses an optimized computer architecture for training a neural network that includes a system having multiple GPUs or CPUs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Liang in view of Wang by using an optimized computer architecture for training a neural network as taught by Wu to optimize and minimize errors in a data set.
Allowable Subject Matter
Claims 2-3, 5-6, 11-13, 21-23, 28, 30 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references teach neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747